Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/11/2021 has been entered.
This Office Action is in response to the communication and claim amendment filed on 05/11/2021; claims 5, 7, 12, 14, 18, and 20 were canceled; claims 1, 8, 15, 22, 24, and 26 have been amended. Claims 1, 8, and 15 are independent claims.  Claims 1-4, 6, 8-11, 13, 15-17, 19, and 21-26 have been examined and are pending. This Action is made non-FINAL. 
Response to Arguments
Applicant’ arguments in the instant Amendment, filed on 05/11/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
“identifying one or more network access points” (Remark, pages 7-9).
The examiner disagrees with the applicant. The examiner respectfully submits that Decenzo does disclose the aforementioned limitations as the following:
Decenzo discloses identifying one or more network access points (Decenzo: abstract; par. 0050, The network of an embodiment includes additional components (e.g., access points, routers, switches, DSL modems, etc.) interconnecting the server with the data network, but is not so limited; par. 0055, The processing upon detection of an unacceptable level of feature differences, modifies the drone navigation pattern. If intrusion is detected by the drone and/or other sensors within a facility, such as a window being opened or a glass break detector or contact switch being asserted on an intrusion detection system; See also fig. 5, pars. 70, 73, 0108-0109, 0141-0142; triggering events include network devices) while self-guiding a route within an area of interest (Decenzo: par. 0056, When the drone is in autonomous mode (i.e. self-guiding), the modified pattern can be accomplished by the gateway/server producing a new route taking into consideration results of analytics processing, and reprogramming the drone with the new route …; See also pars. 0065; 0066; par. 0050). 
It is clear that Decenzo does disclose the aforementioned limitation.



Applicant’s arguments with respect to the amended limitation “via network mapping of border gateway protocol data while self-guiding a route within an area of interest, wherein the route covers the entire area of interest and is at least one of randomized or based on one or more triggers” have been fully considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Doctor et al. (“Doctor,” US 2014/0096251, filed April. 3, 2014). 
Regarding claim 1, Decenzo teaches a computer-implemented method for detecting and resolving network vulnerabilities using a drone, the method comprising:
identifying one or more network access points (Decenzo: abstract; par. 0050, The network of an embodiment includes additional components (e.g., access points, routers, switches, DSL modems, etc.) interconnecting the server with the data network, but is not so limited; par. 0055, The processing upon detection of an unacceptable level of feature differences, modifies the drone navigation pattern. If intrusion is detected by the drone and/or other sensors within a facility, such as a window being opened or a glass break detector or contact switch being asserted on an intrusion detection system; See also fig. 5, pars. 70, 73, 0108-0109, 0141-0142; triggering events include network devices) while self-guiding a route within an area of interest (Decenzo: par. 0056, When the drone is in autonomous mode (i.e. self-guiding), the modified pattern can be accomplished by the gateway/server producing a new route taking into consideration results of analytics processing, and reprogramming the drone with the new route …; See also pars. 0065; 0066; par. 0050), wherein the route covers the entire area of interest (Decenzo: par. 0056, When the drone is in autonomous mode (i.e. self-guiding), the modified pattern can be accomplished by the gateway/server producing a new route taking into consideration results of analytics processing, and reprogramming the drone with the new route …; See also pars. 0065; 0066; par. 0050) and is at least one of randomized or based on one or more triggers (Decenzo: par. 0051, The sensors may communicate wirelessly to the gateway/server or communicate through an on-board computer on the drone. In general, sensors capture data (e.g., audio, video, environmental, data of drone systems/subsystems, etc.) and send signals to the gateway/server. Based on the information received from the onboard sensors, the gateway/server determines whether to trigger and/or send alarm messages to the remote server or device; pars. 0062, 0073);
detecting one or more network vulnerabilities of the one or more network access points (Decenzo: par. 0055, The processing upon detection of an unacceptable level of feature differences, modifies the drone navigation pattern. If intrusion is detected by the drone and/or other sensors within a facility, such as a window being opened or a glass break detector or contact switch being asserted on an intrusion detection system; See also fig. 5, pars. 70, 73, 0108, 0141-0142; triggering events include network devices);
 identifying a resolution to the one or more network vulnerabilities (Decenzo: par. 0062, The drone of an embodiment includes a triggered alarm response for responding to abnormal or alarm situations detected in/around the premises. On detecting or receiving any alarm or trouble that is initiated by an interconnected security system or as a result of drone sensors, the drone uses the route plan and crash avoidance to navigate to the waypoint closest to the reported point of protection that triggered the alarm or trouble to capture and transmit video images, sound, and/or environmental data. This data is stored and/or relayed to the command center and/or monitoring center); and 
resolving, by the drone, the one or more network vulnerabilities based on the identified resolution Decenzo: par. 0062, The drone of an embodiment includes a triggered alarm response for responding to abnormal or alarm situations detected in/around the premises. On detecting or receiving any alarm or trouble that is initiated by an interconnected security system or as a result of drone sensors, the drone uses the route plan and crash avoidance to navigate to the waypoint closest to the reported point of protection that triggered the alarm or trouble to capture and transmit video images, sound, and/or environmental data. This data is stored and/or relayed to the command center and/or monitoring center).
Decenzo discloses identifying one or more network access points while self-guiding a route within an area of interest, wherein the route covers the entire area of interest but does not explicitly disclose via network mapping of border gateway protocol data.
 (Doctor: par. 0019, A network mapping enrichment module 142 may also be used to monitor and collect network data.  The network mapping enrichment module 142 is configured to collect network data from border gateway protocol (BGP) tables associated with the first computer network's 110 (a primary network) connectivity relationships with its secondary networks (e.g. the second computer network 180)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Doctor with the method and system of Decenzo, wherein identifying one or more network access points via network mapping of border gateway protocol data while self-guiding a route within an area of interest, wherein the route covers the entire area of interest to provide users with means for using characteristics of the transmitted data to improve confidence that an algorithm correctly identifies malware, thus increasing confidence that the threat is real and not false positive in an effective manner (Doctor: abstract, pars. 0004, 0025).
Regarding claim 2, the combination of Decenzo and Doctor discloses the method of claim 1. Decenzo further discloses comprising: 
transmitting information regarding the one or more vulnerabilities to a command center (Decenzo: par. 0055, The drone of an embodiment includes a triggered alarm response for responding to abnormal or alarm situations detected in/around the premises. On detecting or receiving any alarm or trouble that is initiated by an interconnected security system or as a result of drone sensors, the drone uses the route plan and crash avoidance to navigate to the waypoint closest to the reported point of protection that triggered the alarm or trouble to capture and transmit video images, sound, and/or environmental data. This data is stored and/or relayed to the command center and/or monitoring center).
Regarding claim 8, claim 8 is directed to a computer program product for detecting and resolving network vulnerabilities using a drone associated with the method claimed in claim 1; claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 9, claim 9 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a computer system for detecting and resolving network vulnerabilities using a drone, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors associated with the method claimed in claim 1; claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is similar in scope to claim 2, and is therefore rejected under similar rationale.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Doctor et al. (“Doctor,” US 2014/0096251, filed April. 3, 2014), further  view of Castro Duran et al. (“Castro,” US 2019/0172278,  filed Jul. 1, 2016).
Regarding claim 3, the combination of Decenzo and Doctor discloses the method of claim 2.  Decenzo does not explicitly receiving a transmitted resolution to the one or more vulnerabilities from the command center based on the transmitted information.
However, in an analogous art, Castro discloses wherein receiving a transmitted resolution to the one or more request for solution from the command center based on the transmitted information (Castro: par. 0045, the drone processor 305 may be programmed to transmit a request for a solution to the service center. The request may include the received diagnostics information. The drone processor 305 may receive a response from the service center that includes a proposed solution.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Castro with the method and system of Decenzo and Doctor, wherein receiving a transmitted resolution to the one or more vulnerabilities from the command center based on the transmitted information to provide users with means for utilizing a drone to be in a better position to arrive at a vehicle location faster than a service lorry and provide support at a lower cost than other traditional methods of roadside assistance(Castro: par. 0007).
Regarding claim 10
Regarding claim 17, claim 17 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Doctor et al. (“Doctor,” US 2014/0096251, filed April. 3, 2014), further Castro Duran et al. (“Castro,” US 2019/0172278, filed Jul. 1, 2016), and Gu et al.(“Gu,” US 2019/0315482, filed Apr. 16, 2018).
Regarding claim 4, the combination of Decenzo, Doctor, and Castro discloses the method of claim 3. Castro does not explicitly disclose the drone storing the transmitted resolution to the one or more vulnerabilities.
However, in an analogous art, Gu discloses wherein the drone storing the transmitted resolution (Gu: par. 0023, Moreover, because the determination is performed remotely from the UAV, the UAV's computing device need not have the additional processing power and data stored locally at the UAV required to make such determinations);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gu with the method and system of Decenzo, Doctor, and Castro, wherein the drone storing the transmitted resolution to the one or more vulnerabilities to provide users with means for ensuring effective and efficient management for group of unmanned aerial vehicles.  Lowers overall cost and lead time of unmanned aerial vehicle since defective components  (Gu: abstract; pars. 0028, 0038).
Regarding claim 11, claim 11 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Doctor et al. (“Doctor,” US 2014/0096251, filed April. 3, 2014), and further in view of Flick (“Flick,” US 10,137,984, filed Aug. 12, 2016).
Regarding claim 6, the combination of Decenzo and Doctor discloses the method of claim 1.  Decenzo does not explicitly discloses generating a model describing patterns of the identified one or more vulnerabilities; and modifying the route based on the model. 
However, in an analogous art, Flick disclose wherein generating a model describing patterns of the identified one or more vulnerabilities (Flick: Col. 23, lines 31-36; the machine learning programs may be trained by inputting sample data sets or certain data into the programs, such as drone, drone-mounted sensor, mobile device-mounted sensor, and/or home-mounted sensor data, smart home controller data, and other data discuss herein,,; Col. 23, line 59, Col. 24, line 6; Additionally, the machine learning programs may be trained with drone-mounted sensor data, home-mounted sensor data, mobile device sensor data, smart home controller data, and/or other sensor data to identify abnormal conditions (e.g., fires or water leaks); estimate damage to a property, property features, or personal articles; estimate repair or replacement costs for properties, property features, or personal articles; estimate insurance quotes for properties, property features, or personal articles; generate navigation maps; identify flight paths and obstacles within properties; determine corrective actions (de-energize circuits, control smart water valves, control smart fire extinguishers); determine recommendations; generate proposed insurance claims for insureds after an insurance-related event; and/or other actions discussed herein.); and 
modifying the route based on the model (Flick: Col. 23, lines 31-36; Col. 23, line 59, Col. 24, line 6; generate navigation maps; identify flight paths and obstacles within properties; determine corrective actions (de-energize circuits, control smart water valves, control smart fire extinguishers); determine recommendations; generate proposed insurance claims for insureds after an insurance-related event; and/or other actions discussed herein). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Flick with the method and system of Decenzo and Doctor, wherein generating a model describing patterns of the identified one or more vulnerabilities; and modifying the route based on the model to provide users with means for using machine learning to generate model which is created based upon example inputs of  data in order to make valid and reliable prediction for novel inputs (Flick: Col. 23: lines 28-30).
Regarding claim 13
Regarding claim 19, claim 19 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Claims 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Doctor et al. (“Doctor,” US 2014/0096251, filed April. 3, 2014), further in view of  Boyter et al. (“Boyter,”2003/0212779, published Nov. 13, 2003), and Simakov et al. (“Simakov,” US 2018/0107820, published Apr. 19, 2018), and Bokern et al. (“Von Bokern,” US 2014/0181891, published Jun. 26, 2014).
Regarding claim 21, the combination of Decenzo and Doctor teaches the method of claim 1. Decenzo does not explicitly disclose wherein the one or more vulnerabilities are selected from a group comprising open ports, unsecured interfaces, unsecured APIs, default administrative user credentials, and publicly accessible networks.
However, in an analogous art, Boyter discloses wherein the one or more vulnerabilities are selected from a group comprising open ports, unsecured interfaces, unsecured APIs (Boyter: par. 0060, determining all open ports, means for scanning each port of each active host for detecting security vulnerabilities, and means for notifying a user of all open ports and detected security vulnerabilities.  The system may further comprise a graphical user interface connected to a control database via a user interface gateway and a communications network for initiating a new scan job by entering a new set of address ranges by a user into a control database, and a daemon supervisor and a high priority port scanner daemon for executing an initial high priority port scan based on detecting an active host having an address within the new set of address ranges).
(Boyter: abstract).
Boyter does not explicitly disclose default administrative user credentials.
However, in an analogous art, Simakov discloses wherein the one or more vulnerabilities are selected from a group comprising default administrative user credentials (Simakov : pars. 0082, 0085, A defender monitoring the admin user account activity may take remedial action, such as modifying the admin user account name, password, and/or group membership).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Simakov with the method and system of Decenzo, Doctor, and Boyter, wherein the one or more vulnerabilities are selected from a group comprising wherein the one or more vulnerabilities are selected from a group comprising open ports, unsecured interfaces, unsecured APIs, default administrative user credentials to provides users with means for detecting a suspicious local activity using a remote admin interface protocol, so that defenders use remote admin interface protocol capabilities to gain visibility to local user's activities.  (Simakov: par. 0044).
Simakov does not explicitly disclose wherein the one or more vulnerabilities are selected from a group publicly accessible networks.
(Von Borkern: par. 0052, an internet connection of the enterprise network 433 can be exploited by a system device to introduce threats and vulnerabilities to the enterprise domain from web-based sources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Von Bokern with the method and system of Decenzo, Doctor, Boyter, and Simakov, wherein the one or more vulnerabilities are selected from a group comprising open ports, unsecured interfaces, unsecured APIs, default administrative user credentials, and publicly accessible networks to provide uses with means for the security policy of the network is implemented on the computing device based on the attributes, thus implementing the security policyf the network on the computing device in an efficient manner (Von Bokern: abstract). 
Regarding claim 23, claim 23 is similar in scope to claim 21, and is therefore rejected under similar rationale.
Regarding claim 25, claim 25 is similar in scope to claim 21, and is therefore rejected under similar rationale.



Claims 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Doctor et al. (“Doctor,” US 2014/0096251, filed April. 3, 2014),  further in view of Kotinas et al. (“Kotinas, US 2018/0255084 filed Mar. 1, 2018).
Regarding claim 22, the combination of Decenzo and Doctor teaches the method of claim 1. Decenzo and Doctor do not explicitly disclose wherein the one or more triggers are selected from a group comprising an electronic device connecting to the network, a power outage of the network, resetting of the network, updating the network, and updating the drone (Kotinas: par.  0106; For example, the network security monitor 120 can, responsive to detecting the threat, disable the network element, restart the network element, reset the network element, repair the network element, patch or update the network element, or otherwise eliminate or remove the threat affecting the network element.).
However, in an analogous art, Kotinas discloses systems and methods for behavioral cluster-based network threat detection, wherein the one or more triggers are selected from a group comprising an electronic device connecting to the network, a power outage of the network, resetting of the network, updating the network, and updating the drone (Kotinas: par.  0106; For example, the network security monitor 120 can, responsive to detecting the threat, disable the network element, restart the network element, reset the network element, repair the network element, patch or update the network element, or otherwise eliminate or remove the threat affecting the network element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kotinas with (Kotinas: pars. 0004; 0114).
Regarding claim 24, claim 24 is similar in scope to claim 22, and is therefore rejected under similar rationale.
Regarding claim 26, claim 26 is similar in scope to claim 22, and is therefore rejected under similar rationale.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Canh Le/
Examiner, Art Unit 2439

May 19th, 2021 



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439